                     IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION


SHARON LEE on behalf of herself individually, )
and on behalf of all others                   )
similarly situated,                           )
                                              )
         Plaintiff,                           )
                                              )
                                              )
v.                                            )
                                              )
                                              )
ARGENT TRUST COMPANY, CHOATE                  )
CONSTRUCTION COMPANY ESOP                     )   Case No. 5:19-cv-00156-BO
COMMITTEE, CHOATE CONSTRUCTION )
COMPANY BOARD OF DIRECTORS,                   )
WILLIAM MILLARD CHOATE, DAVE                  )
PRIESTER, COMMITTEE DEFENDANTS )
(John and Jane Does 1-10), BOARD              )
DEFENDANTS (John and Jane Does 11-20), )
and SELLING SHAREHOLDERS (John and )
Jane Does 21 through 35).                     )
                                              )
                                              )

       Defendants.

            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION FOR
                           RECONSIDERATION




         Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 1 of 12
                                        INTRODUCTION

         This Court granted Defendants’ Motions to Dismiss for the straightforward reason that the

Complaint in this case fails to allege injury-in-fact. There was no injury, the Court held, because the

Plaintiff here did not plausibly allege that she suffered any harm. In reaching that conclusion, the

Court did not violate the dictates of Steel Co. or engage in any improper determination on the merits

of Plaintiff’s claim. Rather, the Court concluded that the Plaintiff was not harmed because the

Court accepted as true the facts pled—including the Complaint’s allegations about the price the

ESOP paid for the stock it bought, terms of the transaction, and subsequent valuation—but rejected

the legal conclusion the Plaintiff asked the Court to draw from those facts—namely, that the

difference between the price the ESOP paid for Choate stock and the post-transaction equity value

of Choate alone is sufficient to establish injury-in-fact. That difference does not establish an injury-

in-fact, for the reasons explained by the Court: Namely, the alleged drop in stock price is a natural

consequence of a debt-financed transaction, does not reflect a drop in the ESOP’s equity value and

therefore does not establish harm to the Plaintiff (but in fact, as the Court pointed out, benefits the

Plaintiff).

         Plaintiff now asks the Court to reconsider that judgment. She does so not by marshalling

any exceptional circumstances (which might merit reconsideration under Rule 59), or by highlighting

a clerical error (which might merit reconsideration under Rule 60). Instead, Plaintiff alleges that the

Court committed “manifest errors of fact and law.” But this assertion—like the factual allegations

underlying the Complaint itself—is wholly unsupported. The Plaintiff conflates a routine standing

inquiry, which asks whether the Plaintiff was harmed, with a determination “on the merits” of her

claim. That is not the analysis the Court conducted. What Plaintiff really seeks is to rehash the

same arguments the Court considered, and rejected, when it granted the Motion to Dismiss. This is

not a proper basis for reconsideration, and the Court should deny the Motion.



                                          1
              Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 2 of 12
                                             ARGUMENT

I. THE MOTION SHOULD BE DENIED BECAUSE PLAINTIFF CANNOT MEET
   THE STANDARDS IMPOSED BY RULES 59 AND 60.

        Plaintiff’s motion is procedurally improper under Federal Rules of Civil Procedure 59(e) and

60(b). “[R]econsideration of a judgment after its entry is an extraordinary remedy which should be

used sparingly.” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998) (citing 11 C.

Wright & A. Miller, Fed. Prac. & Proc. Civ. § 2810.1 at 124 (2d ed. 1995)); see also Rouse v. Nielsen,

851 F. Supp. 717, 734 (D.S.C. 1994) (citation omitted) (“Because of the interests in finality and

conservation of judicial resources, Rule 59(e) motions should be granted sparingly.”). A Rule 59(e)

motion may only be granted “in three situations: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of

law or prevent manifest injustice.” Mayfield v. Nat'l Ass'n for Stock Car Auto Racing, Inc., 674 F.3d 369,

378 (4th Cir. 2012) (internal quotation marks omitted).

        Rule 60 of the Federal Rules of Civil Procedure authorizes the Court to correct a clerical

mistake or mistake “whenever one is found in a judgment, order, or other part of the record.” Fed.

R. Civ. P. 60(a). It also authorizes the Court to relieve a party from a final judgment, order, or

proceeding for, inter alia, mistake, excusable neglect, fraud, newly discovered evidence, or “any other

reason that justifies relief.” Fed. R. Civ. P. 60(b). “[B]efore a party may seek relief under Rule 60(b),

a party first must show timeliness, a meritorious defense, a lack of unfair prejudice to the opposing

party, and exceptional circumstances.” Dowell v. State Farm Fire & Cas. Auto. Ins. Co., 993 F.2d 46, 48

(4th Cir. 1993) (internal quotation omitted). “Rule 59(e) and 60(b) are not meant to provide

‘another shot’ when a party is unhappy with the result, but rather are extraordinary remedies,

applicable in limited circumstances.” Branch v. Fed. Home Loan Mortg., No. 5:04-CV-859-BO, 2006

WL 8438674, at *1 (E.D.N.C. Feb. 14, 2006).




                                      2
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 3 of 12
       Here, Plaintiff points to neither a clerical mistake, nor any excusable neglect, inadvertence, or

surprise, nor does she point to any newly discovered evidence or fraud. Although Plaintiff argues

that the order be vacated and that her action be reopened due to “manifest errors of fact and law,”

see ECF No. 40 at 1, she presents no cogent argument in support of this contention and is merely

unhappy with the result.     Plaintiff has not argued there are any “exceptional circumstances”

warranting reconsideration and the analysis should stop here as Plaintiff cannot meet the initial

standard under Federal Rules of Civil Procedure 59(e) or 60(b). Although Plaintiff argues otherwise,

nothing in the Court’s decision qualifies as a “mistake” under the Federal Rules of Civil Procedure

60(b), as the Fourth Circuit has held that a “mistake” under Federal Rules of Civil Procedure 60(b)

applies only “in certain limited circumstances . . . [and] has indeed been read to include mistakes by

the court . . . . Where the motion is nothing more than a request that the district court change its

mind, however, it is not authorized by Rule 60(b).” United States v. Williams, 674 F.2d 310, 313 (4th

Cir. 1982). Plaintiff’s attempt for the court to “change its mind” is procedurally improper and

unavailing and should be summarily denied.

II. THE COURT CORRECTLY HELD THAT PLAINTIFF LACKS STANDING.

       Not only is the Motion for Reconsideration procedurally improper, it is also wrong on the

law. The Court’s Order and Judgment are legally sound: The Plaintiff lacks standing to pursue her

claims because she has not plausibly alleged any injury-in-fact. The Court stated simply: “Plaintiff’s

mere allegation, contradicted by her own Complaint, that the Choate ESOP overpaid for Choate

shares is insufficient to support Article III standing in this case.” See ECF No. 37 at 7. That legal

conclusion and the process by which the Court reached it are correct.

       Defendants may challenge a plaintiff’s standing at any stage of a case, and the standard that

will apply to the Court’s adjudication whether a plaintiff has standing will be “dictate[d]” by the

“procedural posture of the case.” Beck v. McDonald, 848 F.3d 262, 270 (4th Cir. 2017), cert. denied sub



                                      3
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 4 of 12
nom. Beck v. Shulkin, 137 S. Ct. 2307 (2017) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992)).

In other words, as the Fourth Circuit plainly has stated: “[E]ach element [of standing] must be

supported in the same way as any other matter on which the plaintiff bears the burden of proof, i.e.,

with the manner and degree of evidence required at the successive stages of the litigation.” Id.

(quoting Lujan, 504 U.S. at 561) (alterations in Beck). At the pleading stage, Plaintiff bears the

burden to establish standing. See Lujan, 504 U.S. at 561. She may do so by alleging facts sufficient

for the Court to infer injury-in-fact. A court evaluating whether an injury-in-fact exists will “accept

as true [the] allegations for which there is sufficient ‘factual matter’ to render them ‘plausible on

[their] face.’” Beck, 848 F.3d at 270 (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). But the Court

will not “apply the same presumption of truth to conclusory statements and legal conclusions

contained in [a] complaint.” Id. (internal quotation marks omitted); see also Kenny v. Wilson, 885 F.3d

280, 287 (4th Cir. 2018) (“We accept the facts of the complaint as true as we would in context of a

Rule 12(b)(6) challenge because defendants’ motions to dismiss are facial challenges to standing that

do not dispute the jurisdictional facts alleged in the complaint.”).

        That is precisely what the Court did here:          It accepted the factual allegations in the

Complaint as true. The Court accepted the facts in the Complaint alleging the price the ESOP paid

for the stock, the terms of financing the same, and the amount of the December 31, 2016 valuation

which was done shortly after the ESOP’s purchase of Choate’s stock. See ECF No. 37 at 2. The

Court also noted, correctly, that it “need not accept the plaintiff’s legal conclusions drawn from the

facts, nor need it accept unwarranted inferences, unreasonable conclusions, or arguments.” Id. at 4-

5 (citing Philips v. Pitt County Mem’l Hosp., 572 F.3d 176, 180 (4th Cir. 2009)).

        For that reason, the Court did not accept—and need not accept—the conclusion that the

Plaintiff asked the Court to draw from these facts, namely, that the assertions are sufficient to

establish the concrete and particularized harm that Article III standing requires. The “irreducible



                                      4
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 5 of 12
constitutional minimum of standing” includes, e.g., that “the plaintiff must have suffered an ‘injury in

fact’—an invasion of a legally protected interest which is . . . concrete and particularized[.]” Lujan,

504 U.S. at 560. In order “[f]or an injury to be ‘particularized,’ it ‘must affect the plaintiff in a

personal and individual way.’” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016), as revised (May 24,

2016) (quoting Lujan, 504 U.S. at 560 n.1 and collecting cases). This is as true in ERISA cases as

elsewhere. See, e.g., Taylor v. KeyCorp, 680 F.3d 609, 612 (6th Cir. 2012); Brown v. Medtronic, Inc., 628

F.3d 451, 456 (8th Cir. 2010).

        No such injury exists here for the reasons the Court explained: the stock value calculation in

the Complaint—even taking the per share numbers as true—does not support the legal conclusion that the

Plaintiff was harmed by the ESOP transaction. Defendants explained why, as a matter of basic

finance and common sense, the Complaint’s comparison between the value of the sellers’ stock in

Choate (unencumbered by the debt used to finance the ESOP transaction, as was the case at the

time of sale) and the value of the ESOP’s investment in Choate after the leveraged ESOP

transaction (when Choate was encumbered by ESOP transaction debt) is not “an apples-to-apples

comparison.” See ECF 36 at 16. “The common stock of [the company] exists independently of the

debt used to leverage the purchase,” and such debt should “not be taken into account” in any

valuation of the company before the debt was incurred. Scott v. Evins, 802 F. Supp. 411, 416 (N.D.

Ala. 1992), aff’d, 998 F.2d 1022 (11th Cir. 1993); see also id. at 412 n.6 (expressly rejecting the

contention that “omission of the contemplated leverage transaction” in a valuation “was error”).

        The Complaint asserts that the facts alleged about the transaction, stock price, and valuation

establish that the ESOP overpaid for the stock it purchased, but that assertion is not a fact, it is a

conclusion, and simply stating that certain facts establish harm does not ipso facto make it so. The

Court thus properly rejected Plaintiff’s “conclusory statements and legal conclusions contained in [a]

complaint.” Beck, 848 F.3d at 270. (internal quotations omitted) It is blackletter law that, for an



                                      5
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 6 of 12
injury to be ““concrete” it “must actually exist.” Spokeo, Inc., 136 S. Ct. at 1548. Where it doesn’t—

because the facts alleged do not support that harm occurred to the Plaintiff—the Complaint must be

dismissed.1

        Contrary to the assertions in the Motion for Reconsideration, this conclusion has nothing to

do with “whether Plaintiff can win on the merits.” See ECF No 40 at 4. The Court’s decision made

no merits determination: it did not assess whether Defendants did or did not engage in any

wrongdoing (and they did not). Rather, it simply concluded, as a matter of law, that the facts as

alleged do not demonstrate harm to the Plaintiff such that she can bring this claim as a threshold

matter. That is consistent with the Supreme Court’s decision in Steel Co.—which decided a question

of redressability, not injury-in-fact—as that case expressly adopts the 12(b)(6) standard explained

above, see supra at 3-4, upon which this Court relied, and which later Supreme Court cases (like

Twombly, Iqbal, and Spokeo) refined. See Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 104 (1998).

Plaintiff’s incorrect reading of Steel Co., in which every judicial determination tossing a case for lack

of standing constitutes an improper decision “on the merits,” would mean that no case could ever be

dismissed on Article III standing grounds. That is plainly not the law.

        Plaintiff attempts to sidestep her basic pleading failure by wrapping her allegations in a

separate case Brundle on behalf of Constellis Employee Stock Ownership Plan v. Wilmington Tr., N.A., 919

F.3d 763, 782 (4th Cir. 2019), as amended (Mar. 22, 2019). But that case is not this one, because the

plaintiff in that case pled specific facts to establish actual injury. In Brundle, the plaintiff in that case

pled additional and sufficient facts to establish injury-in-fact. Here, Plaintiff alleges only that the

price of Choate stock after the creation of the ESOP was lower than the appraised value of that

stock immediately before the creation of the ESOP. In Brundle, Plaintiffs made several specific and

        1
         Moreover, as the Court noted, see ECF No. 37 at 7, the injury here is not particularized to
the Plaintiff. The general allegations regarding the reduction in value are pled only in the aggregate
and not linked to Plaintiff’s account.


                                        6
            Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 7 of 12
concrete allegations challenging the valuation used in that ESOP transaction. For example, the

Brundle plaintiffs alleged that prior valuations another entity performed had consistently resulted in

valuations between thirty and forty percent lower than the price the defendant caused the ESOP to

pay for the business; that the business’ stock had underperformed compared to similarly-sized US

companies in the year prior to the transaction at issue; and that these factors had not been taken into

account when analyzing the valuation generated for the ESOP transaction. Third Am. Compl. at

¶ ¶ 22-25, Brundle v. Wilmington Trust, N.A., 258 F.Supp. 3d 647 (E.D. Va. 2017), ECF No. 131. The

Brundle Plaintiffs also alleged that the business was sold seven months after the ESOP transaction

for forty percent less than what the ESOP had paid, and that they were aware of no material

changes in circumstance that would cause such a drop in value. Id. at ¶ ¶ 17, 28. The Brundle

Plaintiffs’ separate, specifically-described challenges to the ESOP transaction at issue stand in sharp

contrast to the lack of any specific challenges to the ESOP transaction in this case, where Plaintiff

elected to rely solely upon the alleged drop in stock value.

III. THE REMAINDER OF PLAINTIFF’S ARGUMENT IS WELL-TRODDEN
     GROUND THAT DOES NOT MERIT RECONSIDERATION.

        The remainder of Plaintiff’s arguments in support of the Motion for Reconsideration are

simply rehashed versions of the arguments she made in opposing the Motion to Dismiss—and each

fails for the reasons Defendants previously explained. The Court need not reconsider its Order

simply to address these points (though, if it chooses to do so, it can reject them for the reasons

Defendants explained in their Motions to Dismiss). In all events, as explained supra at Sec. I, none

of this argument is a proper basis for a Motion for Reconsideration.

        First, nothing else in the Complaint establishes standing. The Complaint (and now the

Motion for Reconsideration) alleges various irrelevant facts—including the use of warrants, reliance

on Stout as a valuation firm, or suspected presence of a DOL investigation. Where these allegations




                                      7
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 8 of 12
are not inflammatory (e.g., the allegations about Stout and the DOL investigation), they are wholly

meritless for the reasons Defendants already explained. See ECF No. 33 at 13-15. Nothing about

any of these allegations changes the legal conclusion the Court reached regarding the failure to

establish injury-in-fact.

        Second, Plaintiff’s argument that she has standing to pursue her claim for injunctive relief—

made here in only a footnote, see ECF No. 40 at 8—fails for the reasons Defendants explained,

namely, that Article III’s dictates apply with equal force to claims for injunctive relief, and that no

plaintiff is entitled to injunctive relief unless they can show a substantial likelihood of future harm.

See Payne v. TR Assocs., LLC, 880 F. Supp. 2d 702, 704–05 (E.D.N.C. 2012) (Boyle, C.J.) (citing City of

Los Angeles v. Lyons, 461 U.S. 95 (1983)); see also ECF No. 31 at 9-10. Plaintiff’s Opposition to the

Motion to Dismiss does not wrestle seriously with this argument. The Motion for Reconsideration

says even less.

        Third, the suggestion in the Motion for Reconsideration that the Court’s mortgage analogy is

inapt because it compares a leveraged home purchase to leveraged stock purchase is unfounded. See

ECF No. 40 at 9-10. The Court’s analogy is simply that—an analogy. The factual distinctions

Plaintiff purports to draw, e.g., that a house is a “static piece of real estate” speak to no difference in

the economic principle governing debt-financed transactions underlying both purchases. There is

nothing inherently more “risk[y]” or “complicat[ed]” between a leveraged transaction for purposes

of a home purchase and a leveraged transaction for purposes of a stock purchase. The basic

economic principles—on which the Court may rely—are the same regardless of the object being

purchased.




                                       8
           Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 9 of 12
IV. NUMEROUS OTHER GROUNDS                            SUPPORT         THE      COURT’S         ORDER
    DISMISSING THIS COMPLAINT.

        Even if this court were to entertain reconsidering its decision to dismiss the Complaint on

the basis of standing—which it need not do—it is critical to note that it would have been equally

proper for the Court to have dismissed Plaintiff’s complaint for the separate and independent reason

that the factual allegations were insufficient to state any claims against the Defendants. See Argent

Trust Company’s Suggestions in Support of Motion to Dismiss, ECF No. 31 at 10-19; Choate

Defendants’ Memorandum of Points and Authorities, ECF No. 33 at 8-23.                      Because this

argument—that the Complaint fails to state a claim—is a separate and equally valid reason to

dismiss the Complaint in its entirety (and with prejudice), if the Court is considering granting the

Motion for Reconsideration on the basis of standing, Defendants urge the Court to consider

dismissal of the case with prejudice for failure to state a claim for all of the reasons explained in the

Motions to Dismiss.

                                           CONCLUSION

        The Court correctly concluded that the Plaintiff lacked standing because she did not

establish injury-in-fact. In doing so, the Court committed no error of law, and nothing in Plaintiff’s

Motion for Reconsideration merits revisiting that legal conclusion. Defendants’ ask the Court to

deny the Motion for Reconsideration or, in the alternative, to grant the motion, affirm its ruling on

standing and rule in the alternative that the Court would have dismissed this Complaint for failure to

state a claim.




                                       9
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 10 of 12
Dated: September 25, 2019                               Respectfully submitted,

By: /s/ Lynn E. Calkins                                 By: /s/ Jeffrey S. Russell

Clay C. Wheeler (N.C. Bar # 38713)                      Benjamin F. Sidbury (N.C. Bar #27081)
KILPATRICK TOWNSEND & STOCKTON LLP                      BRYAN CAVE LEIGHTON PAISNER LLP
4208 Six Forks Road                                     One Wells Fargo Center
Suite 1400                                              301 S. College Street, Suite 3900
Raleigh, NC 27609                                       Charlotte, NC 28202
Telephone:     (919) 420-1717                           ben.sidbury@bclplaw.com
Facsimile:     (919) 510-6127                           Telephone:      (704) 749-8999
Local Civil Rule 83.1(d) Counsel                        Facsimile:      (704) 749-8990

Lynn E. Calkins (District of Columbia Bar #445854)      Jeffrey S. Russell (Missouri Bar #35158)
Jessica L. Farmer (District of Columbia Bar #1023024)   Barbara A. Smith (Missouri Bar #66237)
HOLLAND & KNIGHT                                        BRYAN CAVE LEIGHTON PAISNER LLP
800 17th Street, N.W., Suite 1100                       One Metropolitan Square
lynn.calkins@hklaw.com                                  211 N. Broadway, Suite 3600
jessica.farmer@hklaw.com                                jsrussell@bclplaw.com
Washington, D.C. 20006                                  barbara.smith@bclplaw.com
Telephone:      (202) 955-3000                          St. Louis, Missouri 63102
Facsimile:      (202) 955-5564                          Telephone:      (314) 259-2000
                                                        Facsimile:      (314) 259-2020

Attorneys for Choate Defendants                         Attorneys for Defendant Argent Trust Co.




                                      10
          Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 11 of 12
                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on September 25, 2019, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.



                                           /s/ Jeffrey S. Russell




                                    11
        Case 5:19-cv-00156-BO Document 41 Filed 09/25/19 Page 12 of 12
